Case 1:19-cv-00310-LEK-WRP Document 148 Filed 03/19/21 Page 1 of 9   PageID #:
                                  2090


                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 S&G LABS HAWAII, LLC, a Hawaii)         CIVIL 19-00310 LEK-WRP
 Limited Liability Company,    )
                               )
           Plaintiff and       )
           Counterclaim        )
           Defendant,          )
                               )
      vs.                      )
                               )
 DARREN GRAVES,                )
                               )
           Defendant and       )
           Counterclaim        )
           Plaintiff.          )
 ______________________________)
 DARREN GRAVES,                )
                               )
           Third-Party         )
           Plaintiff,          )
                               )
      vs.                      )
                               )
 LYNN PUANA, M.D. and          )
 STEFANIE BADE-CASTRO,         )
                               )
           Third-Party         )
           Defendants.         )
 ______________________________)


      ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERION [sic]
               ON ORDER GRANTING SUMMARY JUDGMENT AS TO
          COUNTS 3 THROUGH 9 OF THE FIRST AMENDED COMPLAINT

            On February 17, 2021, the Order Granting Defendant’s

 Motion for Summary Judgment (“2/17/21 Order”) was issued.           [Dkt.
Case 1:19-cv-00310-LEK-WRP Document 148 Filed 03/19/21 Page 2 of 9   PageID #:
                                  2091


 no. 121.1]      Before the Court is Plaintiff/Counterclaim Defendant

 S&G Labs Hawaii, LLC’s (“S&G”) motion for reconsideration of the

 2/17/21 Order (“Motion for Reconsideration”), filed on March 4,

 2021.       [Dkt. no. 132.]   Defendant/Counter Claimant/Third-Party

 Plaintiff Darren Graves (“Graves”) filed his memorandum in

 opposition on March 12, 2021.       [Dkt. no. 134.]    The Court has

 considered the Motion for Reconsideration as a non-hearing

 matter pursuant to Rule LR7.1(d) of the Local Rules of Practice

 for the United States District Court for the District of Hawaii

 (“Local Rules”).      S&G’s Motion for Reconsideration is hereby

 denied for the reasons set forth below.

                                  BACKGROUND

                The factual and procedural background of this case is

 set forth in the 2/17/21 Order and will not be repeated here.

 In the 2/17/21 Order, this Court granted summary judgment in

 Graves’s favor as to all of S&G’s claims in its First Amended

 Complaint, [filed 3/1/20 (dkt. no. 63)].

                The Motion for Reconsideration does not contest the

 grant of summary judgment as to Count I, S&G’s claim under the

 Defend Trade Secrets Act, and Count II, its claim under the

 Hawai`i Uniform Trade Secrets Act.        As to Counts III through



        The 2/17/21 Order addressed the Motion for Summary
         1

 Judgment (“Motion”), filed on November 4, 2020. [Dkt. no. 95.]
 The 2/17/21 Order is also available at 2021 WL 621429.


                                       2
Case 1:19-cv-00310-LEK-WRP Document 148 Filed 03/19/21 Page 3 of 9   PageID #:
                                  2092


 VIII, which allege various breaches of Graves’s Employment

 Agreement,2 S&G alleges this Court erred in granting summary

 judgment in Graves’s favor on a ground that he did not assert in

 the Motion - S&G’s inability to establish damages.          As to

 Count IX, S&G’s claim seeking a declaratory judgment that Graves

 breached his Employment Agreement, S&G argues: 1) the Motion did

 not present any argument indicating that Graves sought summary

 judgment as to Count IX; and 2) this Court erred in granting

 summary judgment because Count IX could proceed, even in the

 absence of Counts III through VII.

                                 STANDARD

            Although the 2/17/21 Order is not dispositive of the

 entire case, it is dispositive of all of S&G’s claims.

 Plaintiff’s Motion for Reconsideration is therefore “governed by

 Fed. R. Civ. P. 59 or 60, as applicable.”        See Local

 Rule LR60.1.    Because no judgment has been issued in this case,

 Fed. R. Civ. P. 60 applies.      See Fed. R. Civ. P. 59(e) (“A

 motion to alter or amend a judgment must be filed no later than

 28 days after the entry of the judgment.”).         Rule 60(b) states,

 in pertinent part: “On motion and just terms, the court may

 relieve a party or its legal representative from a final . . .

 order, or proceeding for the following reasons: (1) mistake,


      2The 2/17/21 Order describes the breaches alleged in each
 count. 2021 WL 621429, at *7.
                                      3
Case 1:19-cv-00310-LEK-WRP Document 148 Filed 03/19/21 Page 4 of 9   PageID #:
                                  2093


 inadvertence, surprise, or excusable neglect; . . . or (6) any

 other reason that justifies relief.”       The Ninth Circuit has

 stated:

            We use Rule 60(b)(6) “sparingly as an equitable
            remedy to prevent manifest injustice.” United
            States v. Alpine Land & Reservoir Co., 984 F.2d
            1047, 1049 (9th Cir. 1993). To receive relief
            under Rule 60(b)(6), a party must demonstrate
            “extraordinary circumstances which prevented or
            rendered him unable to prosecute [his case].”
            [Cmty. Dental Servs. v.] Tani, 282 F.3d [1164,]
            1168 [(9th Cir. 2002)] (citing Martella v. Marine
            Cooks & Stewards Union, 448 F.2d 729, 730 (9th
            Cir. 1971) (per curiam)).

 Lal v. California, 610 F.3d 518, 524 (9th Cir. 2010) (some

 alterations in Lal).

            As to motions for reconsideration in general, this

 district court has stated:

            A motion for reconsideration must:
            (1) demonstrate reasons that the court should
            reconsider its prior decision; and (2) must set
            forth facts or law of a strongly convincing
            nature to induce the court to reverse its prior
            decision. Fisher v. Kealoha, 49 F. Supp. 3d 727,
            734 (D. Haw. 2014). The Ninth Circuit has said
            that reconsideration may be appropriate if:
            (1) the district court is presented with newly
            discovered evidence; (2) the district court
            committed clear error or the initial decision was
            manifestly unjust; or (3) if there is an
            intervening change in controlling law. See Sch.
            Dist. No. 1J, Multnomah Cty., Or. v. ACandS,
            Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

                 Mere disagreement with a previous order is
            an insufficient basis for reconsideration.
            Fisher, 49 F. Supp. 3d at 735. This court
            “‘enjoys considerable discretion in granting or
            denying the motion.’” Allstate Ins. Co. v.

                                      4
Case 1:19-cv-00310-LEK-WRP Document 148 Filed 03/19/21 Page 5 of 9   PageID #:
                                  2094


            Herron, 634 F.3d 1101, 1111 (9th Cir. 2011)
            (quoting McDowell v. Calderon, 197 F.3d 1253,
            1255 n.1 (9th Cir. 1999) (en banc)).

 Smith v. Frink, Civil No. 20-00377 SOM-RT, 2020 WL 7130511, at

 *2 (D. Hawai`i Dec. 4, 2020) (footnote omitted).         There is no

 newly discovered evidence or intervening change in the

 controlling law at issue in the Motion for Reconsideration.

 Thus, the issue before this Court is whether there is a mistake

 or clear error in the 2/17/21 Order that must be addressed to

 prevent manifest injustice.

                                DISCUSSION

 I.   Counts III Through VIII

            S&G asserts Graves’s Motion did not argue he was

 entitled to summary judgment as to Counts III through VIII on

 the ground that S&G cannot establish damages.         S&G therefore

 argues it was improper for this Court to reach that issue in the

 2/17/21 Order.

            First, summary judgment was granted in Graves’s favor

 as to Count III because S&G did not identify sufficient evidence

 to raise a genuine issue of fact as to whether Graves disclosed

 confidential information or as to whether he assisted one of

 S&G’s competitors.     Summary judgment was not granted based on

 S&G’s inability to show that it suffered damages because of the

 conduct alleged in Count III.      See 2/17/21 Order, 2021 WL

 621429, at *12.    S&G’s Motion for Reconsideration does not

                                      5
Case 1:19-cv-00310-LEK-WRP Document 148 Filed 03/19/21 Page 6 of 9   PageID #:
                                  2095


 present any ground that warrants reconsideration of this Court’s

 analysis of Count III.     To the extent that the Motion for

 Reconsideration seeks reconsideration as to Count III, the

 motion is denied.

            Summary judgment was granted in favor of Graves as to

 Counts IV, V, and VII because of S&G’s inability to establish

 damages.   See 2/17/21 Order, 2021 WL 621429, at *13-14, *16.           As

 to Counts VI and VIII, S&G’s inability to establish damages was

 an alternate ground.3     Id. at *15-16.    Graves’s Motion did not

 expressly assert that he was entitled to summary judgment

 because of S&G’s inability to establish damages.         However, the

 Motion identified the elements of a breach of contract claim -

 including the element that the breach must have caused the

 plaintiff to suffer damages - and the Motion argued all of the

 elements must be established for a plaintiff to prevail on a

 breach of contract claim.      [Mem. in Supp. of Motion at 20.]

 Graves’s position was clarified in his reply in support of the

 Motion (“Reply”).     See Reply at 8 (“S&G cannot establish at

 least two elements for a breach of contract claim — that S&G

 (a) performed its own obligations under the contract and


      3 This Court first noted that “S&G’s sole remedy for the
 conduct at issue in Counts VI and VIII is the remedy provided in
 paragraph 10(b) [of the Employment Agreement], termination of
 his employment for cause.” 2/17/21 Order, 2021 WL 621429, at
 *15. The Motion for Reconsideration does not address that
 portion of the analysis of Counts VI and VIII.
                                      6
Case 1:19-cv-00310-LEK-WRP Document 148 Filed 03/19/21 Page 7 of 9   PageID #:
                                  2096


 (b) suffered damages caused by Graves’ alleged breach.”).           This

 Court therefore rejects S&G’s argument that the 2/17/21 Order

 improperly ruled on an issue which was not presented in Graves’s

 Motion.   Because S&G does not present any other argument in

 support of its request for reconsideration of the 2/17/21 Order

 as to Counts IV through VIII, the Motion for Reconsideration is

 denied as to those claims.

 II.   Count IX

            S&G first argues this Court erred in granting summary

 judgment as to Count IX because the Motion did not seek summary

 judgment as to Count IX.      S&G is incorrect.     The Motion clearly

 sought summary judgment in Graves’s favor “on all of S&G’s

 claims against him as asserted in the First Amended Complaint.”

 See Mem. in Supp. of Motion at 24 (emphasis added); see also id.

 at 20 (“S&G Labs Has Failed To Establish A Claim For Breach of

 Contract (Third to Ninth Causes of Action)” (emphasis added)).

            S&G next argues Count IX should have been allowed to

 proceed, even though summary judgment was granted in Graves’s

 favor as to Counts III through VIII.       28 U.S.C. § 2201(a)

 states, in pertinent part: “In a case of actual controversy

 within its jurisdiction, . . . any court of the United States,

 upon the filing of an appropriate pleading, may declare the

 rights and other legal relations of any interested party seeking

 such declaration, whether or not further relief is or could be

                                      7
Case 1:19-cv-00310-LEK-WRP Document 148 Filed 03/19/21 Page 8 of 9   PageID #:
                                  2097


 sought.”    (Emphasis added.)    Section 2201(a) “gives discretion

 to courts in deciding whether to entertain declaratory

 judgments[.]”    Am. States Ins. Co. v. Kearns, 15 F.3d 142, 144

 (9th Cir. 1994).

              This Court has exercised the discretion given in

 § 2201(a) by construing Count IX, not as an independent claim,

 but as a request for a remedy for the claims alleged in

 Counts III through VIII.      See 2/17/21 Order, 2021 WL 621429, at

 *16 (“Count IX does not allege any breaches of contract other

 than what is alleged in Counts III through VIII.         Instead,

 Count IX merely seeks a remedy for those alleged breaches of

 contract claims, and Count IX is not an independent cause of

 action.”).    This Court declined to allow Count IX to proceed as

 a claim independent from Counts III through VIII because the

 issue about which S&G seeks a declaratory judgment - whether

 Graves violated his Employment Agreement - will also be

 addressed in S&G’s defense against the claims in Graves’s Second

 Amended Counterclaim, [filed 5/6/20 (dkt. no. 72-1)].          S&G does

 not present any reason that requires reconsideration of this

 Court’s discretionary decision not to allow S&G’s request for a

 declaratory judgment to proceed under the circumstances of this

 case.   The Motion for Reconsideration is therefore denied as to

 Count IX.



                                      8
Case 1:19-cv-00310-LEK-WRP Document 148 Filed 03/19/21 Page 9 of 9   PageID #:
                                  2098


                                CONCLUSION

            For the foregoing reasons, S&G’s Motion for

 Reconsiderion [sic] on Order Granting Summary Judgment as to

 Counts 3 Through 9 of the First Amended Complaint, filed

 March 4, 2021, is HEREBY DENIED.

            The Clerk’s Office is DIRECTED to terminate S&G and

 Graves, in their capacities as Plaintiff and Defendant,

 respectively, pursuant to this Court’s February 17, 2021 Order

 Granting Defendant’s Motion for Summary Judgment.         Only the

 claims in Graves’s Second Amended Counterclaim and the claims in

 his First Amended Third-Party Complaint, [filed 5/6/20 (dkt.

 no. 72-3),] remain for trial.

            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAII, March 19, 2021.




 S&G LABS HAWAII, LLC VS. DARREN GRAVES, ETC.; CV 19-00310; ORDER
 DENYING PLAINTIFF’S MOTION FOR RECONSIDERION [SIC] ON ORDER
 GRANTING SUMMARY JUDGMENT AS TO COUNTS 3 THROUGH 9 OF THE FIRST
 AMENDED COMPLAINT


                                      9
